Name: 2007/35/EC: Council Decision of 22 January 2007 on the conclusion of a Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Azerbaijan, of the other part, extending the provisions of the Partnership and Cooperation Agreement to bilateral trade in textiles, taking account of the expiry of the bilateral textiles Agreement
 Type: Decision
 Subject Matter: leather and textile industries;  Europe;  international affairs;  European construction
 Date Published: 2008-01-08; 2007-01-24

 24.1.2007 EN Official Journal of the European Union L 17/13 COUNCIL DECISION of 22 January 2007 on the conclusion of a Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Azerbaijan, of the other part, extending the provisions of the Partnership and Cooperation Agreement to bilateral trade in textiles, taking account of the expiry of the bilateral textiles Agreement (2007/35/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 13 March 2006 the Council authorised the Commission to enter into negotiations with the Republic of Azerbaijan to amend the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Azerbaijan, of the other part, (hereinafter referred to as the PCA), so as to ensure that the principles which apply to trade in other goods are also extended formally to trade in textile products. These negotiations have been successfully concluded. (2) The Protocol amending the PCA should be concluded by the European Community, HAS DECIDED AS FOLLOWS: Article 1 The Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Azerbaijan, of the other part, extending the provisions of the Partnership and Cooperation Agreement to bilateral trade in textiles, taking account of the expiry of the bilateral textiles Agreement, is hereby approved on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol in order to bind the Community. Done at Brussels, 22 January 2007. For the Council The President F.-W. STEINMEIER